                                          Case 4:19-cv-03004-YGR Document 107 Filed 08/27/20 Page 1 of 2




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    INTERNATIONAL PETROLEUM PRODUCTS                      CASE NO. 19-cv-03004-YGR
                                        AND ADDITIVES COMPANY, INC.,
                                   7
                                                      Petitioner,                             ORDER GRANTING MOTION TO WITHDRAW
                                   8                                                          AS ATTORNEY; SETTING COMPLIANCE
                                                vs.                                           DEADLINE
                                   9
                                        BLACK GOLD S.A.R.L.,                                  Re: Dkt. No. 97
                                  10
                                                      Respondent.
                                  11

                                  12           Pending before the Court is the motion of respondent Black Gold S.A.R.L.’s counsel
Northern District of California
 United States District Court




                                  13   (“Counsel”) to withdraw from representation of respondent in this action. Having carefully

                                  14   reviewed the motion and papers submitted, the Court finds the motion has merit, particularly given

                                  15   respondent’s apparent failure to cooperate with and failure to pay Counsel. Further, given that

                                  16   judgment in this matter has been issued, the Court finds that corporate representation is not legally

                                  17   required. See Product and Ventures International v. Axus Stationary (Shanghai) Ltd., Case No.

                                  18   16-cv-669-YGR, ECF No. 291 (N.D. Cal. Jan. 22, 2019). Moreover, the Court finds that granting

                                  19   the motion would not result in any prejudice to petitioner International Petroleum Products and

                                  20   Additives Company, Inc.

                                  21           The Court also notes that Counsel has provided notice of withdrawal to respondent.

                                  22   However, the notice does not appear to inform respondent of one aspect of proceeding without

                                  23   representation: If respondent does not keep the Court and other parties informed of its current

                                  24   address and telephone number, they will not be able to send respondent notices of actions that may

                                  25   affect it, including actions that may adversely affect its interests.

                                  26           Thus, the Court GRANTS the motion to withdraw as counsel. However, the Court also

                                  27   SETS a compliance deadline for 9:01 a.m. on Friday, September 18, 2020, in Courtroom 1 of the

                                  28   United States Courthouse located at 1301 Clay Street in Oakland, California. No later than five
                                         Case 4:19-cv-03004-YGR Document 107 Filed 08/27/20 Page 2 of 2




                                   1   (5) business days prior to said date, Counsel shall file a supplemental declaration indicating that

                                   2   Counsel has informed respondent of the above-referenced issue. The declaration shall include

                                   3   respondent’s last known address and phone number to which the Court and other parties to

                                   4   the litigation may send notices. If compliance is complete, the compliance deadline will be

                                   5   taken off calendar and the withdrawal of counsel automatically will take effect.1

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: August 27, 2020
                                                                                                YVONNE GONZALEZ ROGERS
                                   9                                                       UNITED STATES DISTRICT COURT JUDGE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                              1
                                  28            Pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the Court
                                       finds the motion appropriate for decision without oral argument.
                                                                                        2
